      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.655 Page 1 of 17



 1

 2

 3                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 4                                                                     Feb 05, 2021
                                                                           SEAN F. MCAVOY, CLERK
 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CARISSA LOUISE B.,
                                                   NO: 1:19-CV-03065-RHW
 8                              Plaintiff,
                                                   ORDER GRANTING PLAINTIFF’S
 9          v.                                     MOTION FOR SUMMARY
                                                   JUDGMENT AND DENYING
10    ANDREW M. SAUL,                              DEFENDANT’S MOTION FOR
      COMMISSIONER OF SOCIAL                       SUMMARY JUDGMENT
11    SECURITY,

12                              Defendant.

13

14         BEFORE THE COURT are the parties’ cross-motions for summary judgment.

15   ECF Nos. 11, 12. This matter was submitted for consideration without oral

16   argument. Plaintiff is represented by attorney D. James Tree. Defendant is

17   represented by Special Assistant United States Attorney L. Jamala Edwards. The

18   Court, having reviewed the administrative record and the parties’ briefing, is fully

19   informed. For the reasons discussed below, Plaintiff’s Motion, ECF No. 11, is

20   granted and Defendant’s Motion, ECF No. 12, is denied.

21


     ORDER - 1
      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.656 Page 2 of 17



 1                                     JURISDICTION

 2         Plaintiff Carissa Louise B. (Plaintiff), filed for supplemental security income

 3   (SSI) on July 10, 2015, alleging an onset date of June 10, 2011. Tr. 192-97.

 4   Benefits were denied initially, Tr. 107-14, and upon reconsideration, Tr. 155-61.

 5   Plaintiff appeared at a hearing before an administrative law judge (ALJ) on October

 6   3, 2017. Tr. 34-80. On March 2, 2018, the ALJ issued an unfavorable decision, Tr.

 7   12-29, and on February 11, 2019, the Appeals Council denied review. Tr. 1-6. The

 8   matter is now before this Court pursuant to 42 U.S.C. § 1383(c)(3).

 9                                     BACKGROUND

10         The facts of the case are set forth in the administrative hearing and transcripts,

11   the ALJ’s decision, and the briefs of Plaintiff and the Commissioner, and are

12   therefore only summarized here.

13         Plaintiff was 24 years old at the time of the hearing. Tr. 40. She graduated

14   from high school. Tr. 40. Plaintiff testified that she was not working because she

15   feels unable to do so. Tr. 40. She has never worked outside the home because it

16   would be too much stress. Tr. 41-42.

17                               STANDARD OF REVIEW

18         A district court’s review of a final decision of the Commissioner of Social

19   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

20   limited; the Commissioner’s decision will be disturbed “only if it is not supported by

21   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158


     ORDER - 2
      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.657 Page 3 of 17



 1   (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a reasonable

 2   mind might accept as adequate to support a conclusion.” Id. at 1159 (quotation and

 3   citation omitted). Stated differently, substantial evidence equates to “more than a

 4   mere scintilla[,] but less than a preponderance.” Id. (quotation and citation omitted).

 5   In determining whether the standard has been satisfied, a reviewing court must

 6   consider the entire record as a whole rather than searching for supporting evidence in

 7   isolation. Id.

 8         In reviewing a denial of benefits, a district court may not substitute its

 9   judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152, 1156

10   (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

11   rational interpretation, [the court] must uphold the ALJ’s findings if they are

12   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

13   F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an ALJ’s

14   decision on account of an error that is harmless.” Id. An error is harmless “where it

15   is inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115

16   (quotation and citation omitted). The party appealing the ALJ’s decision generally

17   bears the burden of establishing that it was harmed. Shinseki v. Sanders, 556 U.S.

18   396, 409-10 (2009).

19                         FIVE-STEP EVALUATION PROCESS

20         A claimant must satisfy two conditions to be considered “disabled” within

21   the meaning of the Social Security Act. First, the claimant must be “unable to


     ORDER - 3
      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.658 Page 4 of 17



 1   engage in any substantial gainful activity by reason of any medically determinable

 2   physical or mental impairment which can be expected to result in death or which

 3   has lasted or can be expected to last for a continuous period of not less than twelve

 4   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

 5   “of such severity that he is not only unable to do his previous work[,] but cannot,

 6   considering his age, education, and work experience, engage in any other kind of

 7   substantial gainful work which exists in the national economy.” 42 U.S.C. §

 8   1382c(a)(3)(B).

 9         The Commissioner has established a five-step sequential analysis to

10   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

11   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

12   activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

13   gainful activity,” the Commissioner must find that the claimant is not disabled. 20

14   C.F.R. § 416.920(b).

15         If the claimant is not engaged in substantial gainful activity, the analysis

16   proceeds to step two. At this step, the Commissioner considers the severity of the

17   claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

18   “any impairment or combination of impairments which significantly limits [his or

19   her] physical or mental ability to do basic work activities,” the analysis proceeds to

20   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

21


     ORDER - 4
      Case 1:19-cv-03065-RHW       ECF No. 14    filed 02/05/21   PageID.659 Page 5 of 17



 1   this severity threshold, however, the Commissioner must find that the claimant is

 2   not disabled. 20 C.F.R. § 416.920(c).

 3         At step three, the Commissioner compares the claimant’s impairment to

 4   severe impairments recognized by the Commissioner to be so severe as to preclude

 5   a person from engaging in substantial gainful activity. 20 C.F.R. §

 6   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

 7   enumerated impairments, the Commissioner must find the claimant disabled and

 8   award benefits. 20 C.F.R. § 416.920(d).

 9         If the severity of the claimant’s impairment does not meet or exceed the

10   severity of the enumerated impairments, the Commissioner must pause to assess

11   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

12   defined generally as the claimant’s ability to perform physical and mental work

13   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

14   416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

15         At step four, the Commissioner considers whether, in view of the claimant’s

16   RFC, the claimant is capable of performing work that he or she has performed in

17   the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

18   capable of performing past relevant work, the Commissioner must find that the

19   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

20   performing such work, the analysis proceeds to step five.

21


     ORDER - 5
      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.660 Page 6 of 17



 1         At step five, the Commissioner should conclude whether, in view of the

 2   claimant’s RFC, the claimant is capable of performing other work in the national

 3   economy. 20 C.F.R. § 416.920(a)(4)(v). In making this determination, the

 4   Commissioner must also consider vocational factors such as the claimant’s age,

 5   education and past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant

 6   is capable of adjusting to other work, the Commissioner must find that the claimant

 7   is not disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of

 8   adjusting to other work, analysis concludes with a finding that the claimant is

 9   disabled and is therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

10         The claimant bears the burden of proof at steps one through four above.

11   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

12   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

13   capable of performing other work; and (2) such work “exists in significant

14   numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

15   700 F.3d 386, 389 (9th Cir. 2012).

16                                    ALJ’S FINDINGS

17         At step one, the ALJ found Plaintiff did not engage in substantial gainful

18   activity since July 10, 2015, the application date. Tr. 17. At step two, the ALJ

19   found that Plaintiff has the following medically determinable impairments:

20   depressive disorder, anxiety disorder, and attention deficit hyperactivity disorder

21   (ADHD). Tr. 17. At step three, the ALJ found that Plaintiff does not have an


     ORDER - 6
      Case 1:19-cv-03065-RHW      ECF No. 14       filed 02/05/21   PageID.661 Page 7 of 17



 1   impairment or combination of impairments that meets or medically equals the

 2   severity of a listed impairment. Tr. 17.

 3         The ALJ then found that Plaintiff has the residual functional capacity to

 4   perform a full range of work at all exertional levels with the following nonexertional

 5   limitations:

 6         she can understand, remember, and carry out simple instructions; she
           can make judgments commensurate with the functions of unskilled
 7         work (i.e. work that needs little or no judgment to do simple duties,
           that a person can usually learn in 30 days, and that little specific
 8         vocational preparation and judgment are needed); she can deal with
           occasional changes in the work environment; she can respond
 9         appropriately to supervision, but she should not be required to work in
           close coordination with coworkers where teamwork is required; and
10         she can do work that requires no contact with the general public to
           perform work tasks.
11
     Tr. 18-19.
12
           At step four, the ALJ found that Plaintiff has no past relevant work. Tr. 22.
13
     At step five, after considering the testimony of a vocational expert and Plaintiff’s
14
     age, education, work experience, and residual functional capacity, the ALJ found
15
     there are other jobs existing in significant numbers in the national economy that
16
     Plaintiff can perform such as lumber sorter, lumber straightener, hand packager, fish
17
     cleaner, or cleaner II. Tr. 22-23. Thus, the ALJ concluded that Plaintiff has not
18
     been under a disability, as defined in the Social Security Act, since July 10, 2015,
19
     the date the application was filed. Tr. 23.
20

21


     ORDER - 7
      Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.662 Page 8 of 17



 1                                          ISSUES

 2         Plaintiff seeks judicial review of the Commissioner’s final decision denying

 3   supplemental security income under Title XVI of the Social Security Act. ECF No.

 4   11. Plaintiff raises the following issues for review:

 5         1.      Whether the ALJ properly considered the medical opinion evidence;

 6         2.      Whether the ALJ properly considered Plaintiff’s symptoms claims; and

 7         3.      Whether the ALJ properly considered the lay witness statements.

 8   ECF No. 11.

 9                                       DISCUSSION

10   A.    Opinion Evidence

11         Plaintiff contends the ALJ improperly rejected the opinions of R.A. Cline,

12   Psy.D., Thomas Genthe, Ph.D., and Holly Petaja, Ph.D, and improperly rejected a

13   portion of the opinion of Emma Billings, Ph.D. ECF No. 11 at 13-19. There are

14   three types of physicians: “(1) those who treat the claimant (treating physicians); (2)

15   those who examine but do not treat the claimant (examining physicians); and (3)

16   those who neither examine nor treat the claimant but who review the claimant’s file

17   (nonexamining or reviewing physicians).” Holohan v. Massanari, 246 F.3d 1195,

18   1201-02 (9th Cir. 2001) (brackets omitted). “Generally, a treating physician’s

19   opinion carries more weight than an examining physician’s, and an examining

20   physician’s opinion carries more weight than a reviewing physician’s.” Id. “In

21   addition, the regulations give more weight to opinions that are explained than to


     ORDER - 8
      Case 1:19-cv-03065-RHW       ECF No. 14    filed 02/05/21   PageID.663 Page 9 of 17



 1   those that are not, and to the opinions of specialists concerning matters relating to

 2   their specialty over that of nonspecialists.” Id. (citations omitted).

 3         If a treating or examining physician’s opinion is uncontradicted, an ALJ may

 4   reject it only by offering “clear and convincing reasons that are supported by

 5   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

 6   “However, the ALJ need not accept the opinion of any physician, including a

 7   treating physician, if that opinion is brief, conclusory and inadequately supported

 8   by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

 9   (internal quotation marks and brackets omitted). “If a treating or examining

10   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only

11   reject it by providing specific and legitimate reasons that are supported by

12   substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830-31).

13         1.     Emma Billings, Ph.D.

14         Dr. Billings completed a psychological assessment in January 2016 and

15   diagnosed ADHD, primarily inattentive, major depressive disorder, mild, and

16   agoraphobia. Tr. 440-45. Dr. Billings noted Plaintiff does not have any job skills

17   and has never been employed. Tr. 445. She also noted that Plaintiff reported not

18   leaving home without a trusted individual. Tr. 445. Dr. Billings opined that if

19   Plaintiff developed the ability to leave home, she appears to have the intellectual

20   ability to learn new tasks in an employment setting with low stress and little

21   interaction with the public. Tr. 445.


     ORDER - 9
     Case 1:19-cv-03065-RHW        ECF No. 14    filed 02/05/21   PageID.664 Page 10 of 17



 1         The ALJ gave significant weight to Dr. Billings’ opinion. Tr. 20. The ALJ

 2   noted that Dr. Billings opinion about Plaintiff’s capacity to work was conditioned

 3   on Plaintiff’s ability to leave home and found that Dr. Billings “did not provide an

 4   opinion about the claimant’s self-reported inability to leave her home.” Tr. 20.

 5   Thus, the ALJ gave no weight to that point, “especially considering that the record

 6   shows she is capable of leaving her home.” Tr. 20.

 7         The ALJ failed to properly consider Dr. Billings’ opinion. First, the ALJ

 8   misstated or misconstrued Dr. Billings’ statement about Plaintiff’s ability to leave

 9   home. Dr. Billings said that Plaintiff reported being unable to leave home without

10   a trusted individual, not that Plaintiff reported being completely unable to leave

11   home. Tr. 445. Second, the ALJ cited Plaintiff’s testimony that she goes to the

12   grocery store but failed to note that Plaintiff testified that her father usually

13   accompanied her because if he does not, she will “get confused easily” and “get

14   panic attacks.” Tr. 21, 46. The ALJ also found that Plaintiff “is capable of leaving

15   her home and walking to places like appointments,” but the record cited indicates

16   only that Plaintiff reported she would not be able to meet weekly for therapy

17   because it was cold outside and she had to walk. Tr. 21, 536. This record does not

18   indicate that Plaintiff is capable of going out alone or navigating a work situation

19   by herself. The ALJ did not cite any evidence contradicting Plaintiff’s statements

20   to Dr. Billings regarding her ability to leave her home.

21


     ORDER - 10
     Case 1:19-cv-03065-RHW       ECF No. 14     filed 02/05/21   PageID.665 Page 11 of 17



 1         Additionally, the ALJ concluded that Dr. Billings did not offer an opinion on

 2   Plaintiff’s ability to go out alone. Tr. 20. However, Dr. Billings wrote, “At the

 3   present time, [Plaintiff] reports being unable to leave her home unaccompanied and

 4   would be unable to participate in job seeking activities or to maintain employment.

 5   . . . If at some time in the future her ability to leave her home [alone] is remediated,

 6   [Plaintiff] does appear to have the intellectual ability to learn new tasks in an

 7   employment setting.” Dr. Billings did not contradict or question Plaintiff’s

 8   statement regarding her ability to leave home alone and, as discussed supra,

 9   nothing cited by the ALJ contradicts that finding. The ALJ’s finding appears to

10   have more to do with the weight given to Plaintiff’s statement than to Dr. Billings’

11   opinion. As discussed supra, the ALJ failed to cite substantial evidence supporting

12   the conclusion that Plaintiff cannot go out alone. Thus, the rejection of this portion

13   of Dr. Billings’ opinion on that basis is legally insufficient.

14         2.     Thomas Genthe, Ph.D., R.A. Cline, Psy.D., and Holly Pegaja, Ph.D.

15         In June 2015, Dr. Genthe completed a DSHS Psychological/Psychiatric

16   Evaluation form and diagnosed ADHD and depressive disorder. Tr. 446-53. He

17   assessed marked limitation in seven functional areas and severe limitations in two

18   functional areas. Tr. 448-49. Notwithstanding, Dr. Genthe noted, “[a]t this point,

19   her depression does not cause clinically significant emotional distress or

20   impairment in functioning.” Tr. 447.

21


     ORDER - 11
     Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.666 Page 12 of 17



 1         Dr. Cline completed a DSHS Psychological/Psychiatric Evaluation form on

 2   August 2, 2014 and diagnosed anxiety disorder NOS with features of PTSD, GAD,

 3   panic disorder, and agoraphobia. Tr. 342-46. He assessed moderate limitations in

 4   eight functional areas and a marked limitation in the ability to communicate and

 5   perform effectively in a work setting. Tr. 344-45. He opined Plaintiff would be

 6   impaired for six to nine months with treatment and that after mental health therapy

 7   “she may be a good candidate for working with either DVR or GoodWill

 8   employment services to help her get her first job.” Tr. 345.

 9         The ALJ gave no weight to the opinions of Dr. Genthe and Dr. Cline

10   because they predate Plaintiff’s SSI application date. Tr. 20. Under Title XVI,

11   supplemental security income benefits are not payable before the date of

12   application, suggesting that evidence prior to the application date might be less

13   relevant. 20 C.F.R. §§ 416.305, 416.330(a); Social Security Ruling 83-20. Dr.

14   Genthe’s June 6, 2015 opinion predates the July 10, 2015 application date by one

15   month and Dr. Cline’s August 2014 opinion predates the application date by

16   almost one year, but both opinions are dated well after Plaintiff’s alleged onset

17   date of June 10, 2011.

18         Although the opinions predate Plaintiff’s SSI application, the Ninth Circuit

19   has held that the ALJ is required to consider “all medical opinion evidence.”

20   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. §

21   404.1527(b)); 20 C.F.R. § 416.927. Furthermore, the regulations indicate that


     ORDER - 12
     Case 1:19-cv-03065-RHW       ECF No. 14    filed 02/05/21   PageID.667 Page 13 of 17



 1   medical opinion evidence predating the claimant’s filing can be relevant. See 20

 2   C.F.R. § 416.912(d) (stating that “[b]efore we make a determination that you are

 3   not disabled, we will develop your complete medical history for at least the 12

 4   months preceding the month in which you file your application unless there is

 5   reason to believe that development of an earlier period is necessary or unless you

 6   say that your disability began less than 12 months before you filed your

 7   application.”). Social Security Ruling 18-1p notes that a claimant may meet the

 8   definition of disability but not be eligible for disability payments for non-medical

 9   reasons under title XVI. For all of these reasons, the ALJ should have further

10   considered the opinions of Dr. Genthe and Dr. Cline.

11         The ALJ also gave less weight to Dr. Genthe’s opinion because he did not

12   provide an opinion about Plaintiff’s functional capacity for a period of 12 months

13   or more. Tr. 20. The regulations provide that “[u]nless your impairment is

14   expected to result in death, it must have lasted or must be expected to last for a

15   continuous period of at least 12 months. We call this the duration requirement.”

16   20 C.F.R. § 416.909. Plaintiff suggests duration is only relevant at step two and

17   that the ALJ’s finding of severe mental impairments indicates the duration

18   requirement was met. ECF No. 15 at 22. The Court need make no finding on this

19   issue since the matter is remanded on other grounds.

20         The ALJ also rejected the opinion of Holly Petaja, Ph.D., because it is based

21   on the opinions of Drs. Cline and Genthe. Tr. 20. In June 2015, Dr. Petaja


     ORDER - 13
     Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.668 Page 14 of 17



 1   completed a DSHS Review of Medical Evidence form. Tr. 454-55. She reviewed

 2   the reports of Drs. Cline and Genthe and concluded their diagnoses and functional

 3   limitations were supported by the evidence. Tr. 454. Since the opinions of Dr.

 4   Cline and Dr. Genthe should be reconsidered on remand, Dr. Petaja’s opinion must

 5   also be reconsidered.

 6   B.    Symptom Testimony

 7         Plaintiff contends the ALJ erred by rejecting her symptom testimony. ECF

 8   No. 11 at 4-13. An ALJ engages in a two-step analysis to determine whether a

 9   claimant’s testimony regarding subjective pain or symptoms is credible. “First, the

10   ALJ must determine whether there is objective medical evidence of an underlying

11   impairment which could reasonably be expected to produce the pain or other

12   symptoms alleged.” Molina, 674 F.3d at 1112 (internal quotation marks omitted).

13   “The claimant is not required to show that her impairment could reasonably be

14   expected to cause the severity of the symptom she has alleged; she need only show

15   that it could reasonably have caused some degree of the symptom.” Vasquez v.

16   Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

17         Second, “[i]f the claimant meets the first test and there is no evidence of

18   malingering, the ALJ can only reject the claimant’s testimony about the severity of

19   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

20   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

21   citations and quotations omitted). “General findings are insufficient; rather, the


     ORDER - 14
     Case 1:19-cv-03065-RHW       ECF No. 14    filed 02/05/21   PageID.669 Page 15 of 17



 1   ALJ must identify what testimony is not credible and what evidence undermines

 2   the claimant’s complaints.” Id. (quoting Lester, 81 F.3d at 834); see also Thomas,

 3   278 F.3d at 958 (“[T]he ALJ must make a credibility determination with findings

 4   sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily

 5   discredit claimant’s testimony.”). “The clear and convincing [evidence] standard

 6   is the most demanding required in Social Security cases.” Garrison, 759 F.3d at

 7   1015 (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir.

 8   2002)). In assessing a claimant’s symptom complaints, the ALJ may consider,

 9   inter alia, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

10   claimant’s testimony or between her testimony and her conduct; (3) the claimant’s

11   daily living activities; (4) the claimant’s work record; and (5) testimony from

12   physicians or third parties concerning the nature, severity, and effect of the

13   claimant’s condition. Thomas, 278 F.3d at 958-59.

14         The ALJ gave four reasons for giving less weight to Plaintiff’s symptoms

15   claims: (1) a lack of medical opinions supporting the severity of symptoms alleged;

16   (2) mental exam findings consistent with the RFC; (3) Plaintiff’s activities; and (4)

17   improvement with medication. Tr. 20-21. Because the analysis of these questions

18   is dependent at least in part on the ALJ's evaluation of the medical evidence which

19   the ALJ is instructed to reconsider on remand, the Court declines to address these

20   findings. On remand, the ALJ is instructed to conduct a new sequential analysis

21   after reconsidering the medical opinion evidence.


     ORDER - 15
     Case 1:19-cv-03065-RHW       ECF No. 14    filed 02/05/21   PageID.670 Page 16 of 17



 1   C.    Lay Witness Testimony

 2         Plaintiff contends the ALJ failed to properly assess the lay witness testimony

 3   of her father, John Brand. ECF No. 11 at 19-21. Mr. Brand testified that even if she

 4   started a job, he did not think she would be able to maintain it based on his

 5   experience of seeing her get frustrated at different tasks and her inability to deal with

 6   people. He testified that she does not function in a typical way and seems to be

 7   “perpetually almost going backwards.” Tr. 38-39.

 8         An ALJ must consider the testimony of lay witnesses in determining whether

 9   a claimant is disabled. Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1053

10   (9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how an

11   impairment affects ability to work is competent evidence and must be considered by

12   the ALJ. If lay testimony is rejected, the ALJ “‘must give reasons that are germane

13   to each witness.’” Nguyen v. Chater, 100 F.3d 1460, 1467 (9th Cir. 1996) (citing

14   Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993)).

15         The ALJ gave some weight to Mr. Brand’s statements and agreed that

16   Plaintiff has significant problems as reflected in the RFC finding, noting that her

17   primary limitation is social and that she would be limited to simple routine tasks

18   with no complex or detailed tasks and no decision-making or judgment. Tr. 22.

19   However, to the extent Mr. Brand’s statement differed from the RFC, the ALJ

20   rejected them for the same reasons he did not accept Plaintiff’s allegations. For the

21   reasons indicated supra, this reasoning must be reconsidered on remand.


     ORDER - 16
     Case 1:19-cv-03065-RHW      ECF No. 14    filed 02/05/21   PageID.671 Page 17 of 17



 1                                     CONCLUSION

 2         Having reviewed the record and the ALJ’s findings, this Court concludes the

 3   ALJ’s decision is not supported by substantial evidence and free of harmful legal error.

 4   On remand, the ALJ should reconsider the psychological opinion evidence and

 5   conduct a new sequential evaluation.

 6         Accordingly,

 7         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.

 8         2. Defendant’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 9         3. This case is REVERSED and REMANDED for further administrative

10   proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

11   405(g).

12         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

13   and provide copies to counsel. Judgment shall be entered for Plaintiff and the file

14   shall be CLOSED.

15         DATED February 5, 2021.

16
                                                  s/ Robert H. Whaley
17                                              ROBERT H. WHALEY
                                            Senior United States District Judge
18

19

20

21


     ORDER - 17
